DETAILED ACTION
Claim Objections
Claims 1-19 are objected to because of the following informalities:  
Claim 1, line 2 recites “an implant” but should be amended to recite “the implant”.  
Claim 17, line 2 recites “an implant” but should be amended to recite “the implant”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the at least one ramped surfaces of the first and second endplates".  There is insufficient antecedent basis for this limitation in the claim. However, claim 4 provides antecedence for this limitation. Therefore, Examiner evaluated claim 5 as depending from claim 4.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the 

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 9-19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Glerum et al. (US 2011/0319997), hereinafter “Glerum”, in view of Jackson (US 6454807).
Regarding claim 1, Glerum discloses a method of installing an implant (10, FIGS. 1-14), the method comprising: attaching to an elongated insertion tool (“insertion instrument” ¶40) the implant at a collapsed height (FIG. 5), the implant including: a first endplate (14) having at least an upper side (top side, FIG. 2), a lower side (bottom side, FIG. 2), and a front side (at 44, FIG. 2), the upper side of the first endplate configured to engage a first bone (at 50); a second endplate (16) having at least an upper side (top side, FIG. 2), a lower side (bottom side, FIG. 2), and a front side (at 16, FIG. 2), the lower side of the second endplate configured to engage a second bone (at teeth); a frame (12) located at least partly between the upper endplate and the lower endplate (FIG. 3); and an actuator screw (20) rotatably connected to the frame (¶49), wherein the first endplate is movable relative to the second endplate such that in a first position the first endplate and the second endplate are at the collapsed height and in a second position at an expanded height (FIG. 6), and inserting, the attached implant at the collapsed height into an intervertebral disc space (¶49); rotating the actuator screw to expand the implant to the expanded height to restore the intervertebral disc space (¶49).  

It would have been obvious to one having ordinary skill in the art at the time the invention was made, to insert the implant through an anterior approach rather than a posterior approach, since the two were art-recognized equivalents. Many implants are adapted to be used in either approach. In this case, the implant of Glerum would be implanted using an anterior approach like that of Jackson.
Regarding claim 2, Glerum discloses the method of claim 1, wherein the step of rotating includes rotating an elongated expansion driver (“instrument” ¶47, 49) disposed within the elongated insertion tool.  
Regarding claim 3, Glerum discloses the method of claim 1, after the step of rotating, further comprising: inserting at least one bone screw (142) through the first endplate at an angle relative to the first plate to engage with the first bone; inserting at least one bone screw (142) through the second endplate at an angle relative to the second plate to engage with the second bone (FIG. 14).  

Regarding claim 5, Glerum discloses the method of claim 4, further comprising a carriage (18), the carriage connected to the actuator screw, whereby rotation of the actuator screw moves the carriage with respect to the frame and the first and second endplates (¶47).  However, Glerum is silent regarding the carriage threadably connected to the actuator screw. Rather, Glerum teaches a lip/groove engagement. It would have been obvious to one having ordinary skill in the art at the time the invention was made, to substitute a threaded connection for the snap connection of Glerum, since both were known connection mechanisms, to achieve predictable results.
Regarding claim 6, Glerum discloses the method of claim 5, wherein the carriage comprises a plurality of ramps (58, 60) each mateable with at least one of the at least one ramped surfaces of the first and second endplates, wherein when the carriage is moved by rotation of the actuator screw, at least one of the at least one ramped surface of the first endplate and at least one of the at least one ramped surface of the second endplate each translate along at least one of the plurality of ramps of the carriage to cause the endplates to move relative to each other from the first position to the second position (FIGS. 5-6).  
Regarding claim 9, Glerum discloses the method of claim 1, wherein a portion of the first and second endplates are confined by the frame to move relative to each other only along an axis substantially transverse to the longitudinal axis (FIGS. 5-6).  
Regarding claim 10, Glerum discloses the method of claim 1, wherein at least one of the upper surface of the first endplate and the lower surface of the second endplates includes one or more projections (50) configured to engage bone when the implant is positioned between bones.  

Regarding claim 12, Glerum discloses the method of claim 1, wherein when the actuator screw is rotated in a first direction, a height of the implant transverse to the longitudinal axis is increased, and when the actuator screw is rotated in a second direction, a height of the implant transverse to the longitudinal axis is decreased (¶51).  
Regarding claim 13, Glerum discloses the method of claim 5, wherein the frame extends from a proximal end of the implant to a distal end of the implant (FIG. 3), and the actuator screw is connected to the frame and connected to the carriage along a distal side of the carriage (FIG. 3).  
Regarding claim 14, Glerum discloses the method of claim 5, further including at least one post extending through the frame and into the carriage, and received in one of the frame or the carriage, thereby configured to maintain an alignment of the carriage along the longitudinal axis (90).  
Regarding claim 15, Glerum discloses the method of claim 5, wherein the carriage connects to the first and second endplates with a dovetail connection (FIG. 4).  
Regarding claim 16, Glerum discloses the method of claim 1, wherein at least a portion of the first and second endplates are comprised of PEEK and the frame is at least partially comprised of titanium (¶35).  
Regarding claim 17, Glerum discloses a method for positioning an expandable intervertebral implant (10, FIGS. 1-14), comprising: attaching to an elongated insertion tool (“insertion instrument” ¶40) the implant at a collapsed height (FIG. 5), the implant having a width (distance between ends 24 and 26) and a length (distance between sides 28 and 29), the width of the implant being greater than the length of the implant (FIG. 3), the implant including: a first endplate (14), the first endplate configured to engage a first vertebra and having at least one ramped surface (46) on a side opposite a 
However, Glerum is silent regarding the implant being inserted through an anterior approach. Jackson teaches a method of installing an implant (1), the implant including: a first endplate (10) having at least an upper side (top side, FIG. 2), a lower side (bottom side, FIG. 2), and a front side (at 30, FIG. 2), the upper side of the first endplate configured to engage a first bone (at 35); a second endplate (11) having at least an upper side (top side, FIG. 2), a lower side (bottom side, FIG. 2), and a front side (at 30, FIG. 2), the lower side of the second endplate configured to engage a second bone (at 35); a frame (12); and an actuator screw (13) rotatably connected to the frame (FIG. 2), wherein the first endplate is movable relative to the second endplate such that in a first position the first endplate and the second endplate are at a collapsed height (FIG. 2) and in a second position at an expanded height (FIG. 4), and inserting, through an anterior approach (col. 5 ll. 61-65), the attached implant at the collapsed height 
It would have been obvious to one having ordinary skill in the art at the time the invention was made, to insert the implant through an anterior approach rather than a posterior approach, since the two were art-recognized equivalents. Many implants are adapted to be used in either approach. In this case, the implant of Glerum would be implanted using an anterior approach like that of Jackson.
Regarding claim 18, Glerum discloses the method of claim 17, wherein the step of rotating includes rotating an elongated expansion driver disposed within the elongated insertion tool, the elongated expansion driver being coupled to the actuator screw (“instrument” ¶47, 49).  
Regarding claim 19, Glerum discloses the method of claim 17, wherein the step of rotating includes rotating an elongated expansion driver disposed within the elongated insertion tool, the elongated expansion driver being coupled to the actuator screw (“instrument” ¶47, 49), the method, after the step of rotating, further comprising: inserting at least one bone screw (142) through the first endplate at an angle relative to the first plate to engage with the first vertebra; inserting at least one bone screw (142) through the second endplate at an angle relative to the second plate to engage with the second vertebra (FIG. 14).
Claims 7-8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Glerum et al. (US 2011/0319997), hereinafter “Glerum”, in view of Jackson (US 6454807), and further in view of Winslow et al. (US 2006/0247633), hereinafter “Winslow”.
Glerum as modified by Jackson teach the method of claim 3, except further comprising actuating a blocking mechanism to prevent backing out of the bone screws.  Winslow teaches an implant (FIGS. 26A-26B) comprising a bone screw (3840) and a blocking mechanism (3824) to prevent backing out of the bone screws, the blocking mechanism including a blocking member (3824) movably retained within a channel between an unblocking position (FIGS. 26A) and a blocking position (FIG. 26B) in which a 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLIVIA C CHANG whose telephone number is (571) 270-5017. The examiner can normally be reached Monday-Friday, 7:30AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN TRUONG, at (571) 272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, seehttp://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OLIVIA C CHANG/Primary Examiner, Art Unit 3775